

116 S4856 IS: To authorize the construction of a major medical facility for the Department of Veterans Affairs in Colorado Springs, Colorado, and for other purposes.
U.S. Senate
2020-10-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4856IN THE SENATE OF THE UNITED STATESOctober 23 (legislative day, October 19), 2020Mr. Gardner introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo authorize the construction of a major medical facility for the Department of Veterans Affairs in Colorado Springs, Colorado, and for other purposes.1.Authorization of major medical facility for the Department of Veterans Affairs, Colorado Springs, Colorado(a)AuthorizationThe Secretary of Veterans Affairs may carry out a major medical facility project in fiscal year 2021 and subsequent fiscal years for the construction of a Department of Veterans Affairs medical center in Colorado Springs, Colorado, designed to serve El Paso County, Colorado, and surrounding areas.(b)Authorization of appropriationsThere is authorized to be appropriated to the Secretary of Veterans Affairs for fiscal year 2021 and subsequent fiscal years for the Construction, Major Projects, account, such sums as may be necessary to carry out the major medical facility project authorized by subsection (a).(c)Report on joint VA-DoD use(1)Report requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs and the Secretary of Defense shall jointly submit to the appropriate committees of Congress a report setting forth a joint assessment by the Secretaries of the feasibility and advisability of the use of the medical center authorized by subsection (a) for the provision of health care services to both veterans and members of the Armed Forces on active duty.(2)ElementsThe report required by paragraph (1) shall include the following:(A)The assessment described in paragraph (1).(B)An assessment of the feasibility and advisability of locating the medical center authorized by subsection (a) on real property under the jurisdiction of the Secretary of Defense.(C)If the assessment described in paragraph (1) is that the use as described in that paragraph is feasible and advisable, the following:(i)A description of the use, as so described, during the 10-year period beginning on the date of completion of the major medical facility project.(ii)The strategic capital investment plan for the medical facility project, jointly conducted by the Secretaries. (iii)A unified budget for the use during such period, allocating costs appropriately among the Department of Veterans Affairs and the Department of Defense.(D)Such other matters as the Secretary of Veterans Affairs and the Secretary of Defense jointly consider appropriate.(3)Appropriate committees of Congress definedIn this subsection, the term appropriate committees of Congress means—(A)the Committee on Veterans' Affairs and the Committee on Armed Services of the Senate; and(B)the Committee on Veterans' Affairs and the Committee on Armed Services of the House of Representatives.(d)Construction agent authority(1)Construction agent authority(A)In generalNot later than 30 days after the date of the enactment of the Act first appropriating funds to carry out the major medical facility project authorized by subsection (a), the Secretary of Veterans Affairs shall enter into an agreement with the Chief of Engineers to procure the services of the Chief of Engineers as the construction agent with respect to carrying out the major medical facility project until the date on which the major medical facility project is completed.(B)ReimbursementThe Secretary shall reimburse the Chief of Engineers for services procured under subparagraph (A) in accordance with section 1535 of title 31, United States Code (commonly referred to as the Economy Act), except that amounts required to carry out the major medical facility project shall be obligated by the Secretary at the time a reimbursable order is accepted by the Chief of Engineers.(2)Duties(A)In generalPursuant to the agreement entered into under paragraph (1), the Chief of Engineers shall, as the construction agent with respect to the major medical facility project authorized by subsection (a), be given the authority to perform the project, design, contract, and construction management necessary to complete the major medical facility project.(B)New contractsThe authority under subparagraph (A) shall include the authority to enter into new contracts in compliance with the Federal Acquisition Regulation.(3)Plans and reports(A)Completion planNot later than 90 days after entering into the agreement under paragraph (1), the Secretary shall, in consultation with the Chief of Engineers, submit to the appropriate committees of Congress a detailed plan, including estimated costs, to complete the construction of the major medical facility project authorized by subsection (a).(B)Progress reportsNot later than 180 days after entering into the agreement under paragraph (1), and not less frequently than once during each 180-day period thereafter until the date on which the major medical facility project is completed, the Secretary shall, in consultation with the Chief of Engineers, submit to the appropriate committees of Congress a report detailing the progress of the major medical facility project.(4)Cooperation(A)InformationThe Secretary shall provide to the Chief of Engineers any documents or information that the Chief of Engineers considers necessary to carry out this subsection, including information relating to the successful operation of a medical facility.(B)AssistanceUpon request by the Chief of Engineers, the Secretary shall provide to the Chief of Engineers, at no cost to the Chief of Engineers, any assistance that the Chief of Engineers considers necessary to carry out this subsection. (5)Appropriate committees of Congress definedIn this subsection, the term appropriate committees of Congress means—(A)the Committee on Veterans’ Affairs of the Senate; and (B)the Committee on Veterans’ Affairs of the House of Representatives.